Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 18 include a cover for the case of an air conditioner having a either sound-proof material or a meta material in a space between the case and cover. Where a magnetic member provides a preset distance between the case and the cover.
The motivation to reduce unwanted noise and vibration is self-evident; however no known reference or combination of references result in the claimed invention.
The following references are relevant to the inventive concept.
Johnson (US 2017/0051927) provides for a cover of an air conditioner outdoor unit. However the cover does not exclude the inlet and outlet hole.
Pagano et al (US 4,493,390) discloses thermal insulation covers applied to case or frame of a mechanical device. However the reference is not directed to an air conditioner outdoor unit and also does not include inlet and outlet air flow holes.
Tamame (US 5,158,486) provides for a cover of an air conditioner outdoor unit including mounting with a magnetic member. However the cover does not include a sound-proof or meta material between the case and cover.
Das et al (US 5,274,200) and Fuji et al (US 4,991,406) each provide an example of a sound attenuating enclosure for compressors but are not directed to a cover for the case of an outdoor unit.
Williamson, Jr. (US 7,490,697) discloses an acoustic diffuser cover for a generator and includes openings for air inlets and outlets. However the cover is not mounted with a magnetic member.
Johnson (US 6,397,617) discloses a magnetically mounted cover for an air conditioning unit, but is not directed to sound-proof or meta materials.
Herreman et al (US 5,965,851) discloses acoustic insulation but does not include a magnetic member or is applied to an outdoor unit of an air conditioner.
Galson (US 2,130,327) discloses sound dampening material for an air conditioner, but the material is mounted internal to a case.
Philipp (US 2,236,111) discloses sound damping material for a mechanism chamber of a refrigeration device however the material is mounted internal to a case.
Clawson et al (US 9,063,405) discloses a noise muffling cover for a blower which includes openings for an inlet and outlet, but is not mounted with a magnetic mechanism or is directed to an outdoor unit of an air conditioner.
Thus despite the individual elements of clams 1 and 18 being found within the prior art there is not a combination of references that can meet the claims absent reliance upon impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763